Exhibit 10.2

AMENDED AND RESTATED SECURITY AGREEMENT

Dated as of December 29, 2006

among

DOMINION HOMES, INC.,

OTHER GRANTORS PARTY HERETO FROM TIME TO TIME

SILVER POINT FINANCE, LLC

as Senior Administrative Agent

and

THE HUNTINGTON NATIONAL BANK,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I Defined Terms

   2

Section 1.1 Definitions

   2

Section 1.2 Certain Other Terms

   9

ARTICLE II Grant of Security Interest

   10

Section 2.1 Collateral

   10

Section 2.2 Grant of Security Interest in Collateral

   11

Section 2.3 Cash Collateral Accounts

   11

ARTICLE III Representations and Warranties

   12

Section 3.1 Title; No Other Liens

   12

Section 3.2 Perfection and Priority

   12

Section 3.3 Name; Jurisdiction of Organization; Chief Executive Office

   13

Section 3.4 Inventory and Equipment

   13

Section 3.5 Pledged Collateral

   13

Section 3.6 Accounts

   14

Section 3.7 Intellectual Property

   14

Section 3.8 Deposit Accounts; Securities Accounts

   15

Section 3.9 Commercial Tort Claims

   15

ARTICLE IV Covenants

   15

Section 4.1 Generally

   15

Section 4.2 Maintenance of Perfected Security Interest; Further Documentation

   16

Section 4.3 Changes in Locations, Name, Etc.

   16

Section 4.4 Pledged Collateral

   17

Section 4.5 Control Accounts; Approved Deposit Accounts

   18

Section 4.6 Accounts

   19

Section 4.7 Delivery of Instruments and Chattel Paper

   20

Section 4.8 Intellectual Property

   20

Section 4.9 Vehicles

   22

Section 4.10 Notice of Commercial Tort Claims

   22

ARTICLE V Remedial Provisions

   23

Section 5.1 Code and Other Remedies

   23

Section 5.2 Accounts and Payments in Respect of General Intangibles

   24

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

Section 5.3 Pledged Collateral

   25

Section 5.4 Proceeds to be Turned Over To Administrative Agent

   26

Section 5.5 Sale of Pledged Collateral

   26

Section 5.6 Deficiency

   27

ARTICLE VI The Administrative Agent

   27

Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact

   27

Section 6.2 Duty of Administrative Agent

   29

Section 6.3 Financing Statements

   29

Section 6.4 Authority of Administrative Agent

   30

ARTICLE VII Miscellaneous

   30

Section 7.1 Amendments in Writing; Amendment and Restatement

   30

Section 7.2 Notices

   30

Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies

   30

Section 7.4 Successors and Assigns

   31

Section 7.5 Counterparts

   31

Section 7.6 Severability

   31

Section 7.7 Section Headings

   31

Section 7.8 Entire Agreement

   31

Section 7.9 Governing Law

   31

Section 7.10 Additional Grantors

   32

Section 7.11 Release of Collateral

   32

Section 7.12 Reinstatement

   32

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annexes

  

Annex 1

   Form of Deposit Account Control Agreement

Annex 2

   Form of Control Account Agreement

Annex 3

   Form of Pledge Amendment

Annex 4

   Form of Joinder Agreement

Annex 5

   Form of Short Form Copyright Security Agreement

Annex 6

   Form of Short Form Patent Security Agreement

Annex 7

   Form of Short Form Trademark Security Agreement

Schedules

  

Schedule 1

   State of Incorporation; Principal Executive Office

Schedule 2

   Pledged Collateral

Schedule 3

   Filings

Schedule 4

   Location of Inventory and Equipment

Schedule 5

   Intellectual Property

Schedule 6

   Deposit Accounts; Securities Accounts

Schedule 7

   Commercial Tort Claims



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of December 29, 2006
(this “Agreement”), is entered into by DOMINION HOMES, INC., an Ohio corporation
(the “Borrower”), and each of the entities listed on the signature pages hereof
as grantors or that becomes a party hereto pursuant to Section 7.10 (Additional
Grantors) (each a “Grantor” and, collectively, the “Grantors”) in favor of
SILVER POINT FINANCE, LLC, (“Silver Point”), as the senior administrative agent
(in such capacity, together with its successors in such capacity, the “Senior
Administrative Agent”) and THE HUNTINGTON NATIONAL BANK (“Huntington”), as the
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement referred to below) and Huntington as issuing bank (“Issuing Bank” and,
together with Silver Point, the “Issuing Banks”). This Agreement amends and
restates in its entirety the Security Agreement of the undersigned dated as of
March 30, 2006 (the “Prior Security Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower, each institution from time to time party thereto as a
Lender, the Issuing Banks, the Senior Administrative Agent, the Administrative
Agent and the other agents party thereto have entered into that certain Third
Amended and Restated Credit Agreement, dated as of December 29, 2006 (as
amended, modified or supplemented from time to time (the “Credit Agreement”);
and

WHEREAS, pursuant to the Credit Agreement, the Lenders and the Issuing Banks
have agreed subject to certain conditions precedent, to make and/or continue
loans and other financial accommodations to the Borrower from time to time; and

WHEREAS, the Lenders, the Issuing Banks, the Senior Administrative Agent, and
the Administrative Agent have required as a condition, among others, of
extending credit to the Borrower, that the Grantors enter into this Agreement;
and

WHEREAS, notwithstanding any other provision herein or in any other Loan
Document to the contrary and other authority it may have previously been granted
under any Loan Document, the Administrative Agent, pursuant to the Credit
Agreement, has agreed that it will take action or exercise any authority granted
to it hereunder and under the other Loan Documents only upon the express
instruction and direction of the Senior Administrative Agent and that it will
only exercise such authority, rights or power or take any such action if so
instructed or directed by the Senior Administrative Agent; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuing Banks, the Senior Administrative Agent, and the Administrative Agent to
enter into the Credit Agreement and to induce the Lenders and the Issuing Banks
to make and/or continue their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Senior Administrative Agent and
the Administrative Agent as follows:

ARTICLE I DEFINED TERMS

Section 1.1 Definitions

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.

(b) Terms used herein that are defined in the UCC have the meanings given to
them in the UCC, including the following terms (which are capitalized herein):

“Account Debtor”

“Accounts”

“Chattel Paper”

“Commercial Tort Claim”

“Commodity Account”

“Commodity Intermediary”

“Documents”

“Entitlement Holder”

“Entitlement Order”

“Equipment”

“Financial Asset”

“General Intangibles”

“Instruments”

“Inventory”

“Investment Property”

“Letter-of-Credit Right”

“Proceeds”

“Securities Account”

“Securities Intermediary”

“Security”

“Security Entitlement”

(c) The following terms shall have the following meanings:

“Additional Pledged Collateral” means all shares of, limited or general
partnership interests in, and limited liability company interests in, and all
securities convertible into, and warrants, options and other rights to purchase
or otherwise acquire, stock of, either (i) any Person that, after the date of
this Agreement, as a result of any occurrence, becomes a direct Restricted
Subsidiary of any Grantor or (ii) any issuer of Pledged Stock, any Partnership
or any LLC that is acquired by any Grantor after the date hereof; all
certificates or other instruments representing any of the foregoing; all
Security Entitlements of any Grantor in respect of any of the foregoing; all
additional indebtedness from time to time owed to any Grantor by any obligor on
the Pledged Notes and the

 

2



--------------------------------------------------------------------------------

instruments evidencing such indebtedness; and all interest, cash, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any of the foregoing.
Additional Pledged Collateral may be General Intangibles or Investment Property.

“Administrative Agent Concentration Account” means account number 0189-2397124
of the Company at Huntington, into which all funds from the Deposit Accounts at
Deposit Account Banks may be transferred on a daily basis in accordance with
Section 8.22 of the Credit Agreement, and which shall be under the sole dominion
and control of the Administrative Agent; provided that all amounts deposited
therein shall be held by the Administrative Agent as Cash Collateral for the
benefit of the Senior Administrative Agent, the Administrative Agent, the
Lenders, the Issuing Banks and the other holders of the Notes and shall be
subject to the terms of the Agreement.

“Agreement” means this Security Agreement.

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any
Grantor with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

“Approved Securities Intermediary” means a Securities Intermediary or Commodity
Intermediary acceptable to the Administrative Agent and with respect to which a
Grantor has delivered to the Administrative Agent an executed Control Account
Agreement.

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Administrative Agent as provided in Section 2.3 (Cash
Collateral Accounts) in which cash and Cash Equivalent Investments may from time
to time be on deposit or held therein as provided in Section 5.2 (Accounts and
Payments in Respect of General Intangibles) or 5.4 (Proceeds to be Turned Over
To Administrative Agent), and as contemplated by Section 8.22 (Cash Management)
of the Credit Agreement.

“Cash Equivalent Investments” means cash or cash equivalents (marketable direct
obligations issued or unconditionally guaranteed and backed by the full faith
and credit of the United States government), bonds or other obligations of the
United States of America, certificates of deposit issued by commercial banks
with a minimum capital of $500,000,000, and commercial paper rated at least A-1
or P-1 and having a maturity of not more than one year.

“Collateral” has the meaning specified in Section 2.1 (Collateral).

“Control Account” means a Securities Account or Commodity Account that is
subject of an effective Control Account Agreement and that is maintained by any

 

3



--------------------------------------------------------------------------------

Grantor with an Approved Securities Intermediary. “Control Account” includes all
Financial Assets held in a Securities Account or a Commodity Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.

“Control Account Agreement” means a letter agreement, substantially in the form
of Annex 2 (Form of Control Account Agreement) (with such changes as may be
agreed to by the Administrative Agent or in such other form as may be acceptable
to the Administrative Agent), executed by the relevant Grantor, the
Administrative Agent and the relevant Approved Securities Intermediary.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and
(b) the right to obtain all renewals thereof.

“Deposit Account” means any “deposit account,” as such term is now or hereafter
defined in the UCC or any demand, time, savings, passbook or similar account
maintained with a bank, savings and loan association, credit union and like
organization, other than (i) an account evidenced by a negotiable certificate of
deposit, (ii) accounts used solely to fund payroll and (iii) any employee
benefit, trust or (to the extent the funds therein belong to a Grantor) escrow
account.

“Deposit Account Bank” means a financial institution selected or approved by the
Administrative Agent and with respect to which a Grantor has delivered to the
Administrative Agent an executed Deposit Account Control Agreement.

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1 (Form of Deposit Account Control Agreement) (with such
changes as may be agreed to by the Senior Administrative Agent or in such other
form as may be acceptable to the Senior Administrative Agent), executed by the
relevant Grantors, the Administrative Agent and the relevant Deposit Account
Bank.

“Excluded Property” means in respect of any Borrower or Restricted Subsidiary
(a) Equipment that is, and continues to be, subject to a Lien permitted under
Section 8.4 of the Credit Agreement, if the contract or other agreement pursuant
to which such Lien is granted contains an enforceable prohibition on the
creation of any Lien on such Equipment in favor of the Administrative Agent;
(b) any Equity Interest representing an Investment permitted under Section 8.11
of the Credit Agreement, if the

 

4



--------------------------------------------------------------------------------

organizational or operating documents pursuant to which such Equity Interest is
issued or governed contain an enforceable prohibition on the creation of any
Lien on such Equity Interest in favor of the Administrative Agent; in each case,
only to the extent, and for so long as, such prohibition is not removed,
terminated or rendered unenforceable or otherwise deemed ineffective by
applicable law; (c) any lease of any Real Property Parcel constituting a Model
Home and any other Real Property Parcel with a lease term (including renewals)
of less than three (3) years; (d) the Real Property Parcel subject to the
Mortgage related to the promissory note dated August 11, 2005 by the Company in
favor of Barrows; and (e) each item of personal property or Real Property Parcel
listed on Schedule 5.2 to the Credit Agreement; provided, however, that in no
case shall “Excluded Property” include (i) the right to receive any payment of
money (including, without limitation, general intangibles for money due or to
become due); and (ii) any proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions or replacements of any of the
foregoing.

“First Lien Lenders” means the Revolving Lenders and the Term A Lenders.

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses and trade secrets, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any of its Subsidiaries or another Grantor.

“Joinder Agreement” means a joinder agreement, substantially in the form of
Annex 4 (Form of Joinder Agreement) (with such changes as may be agreed to by
the Administrative Agent), executed by the Administrative Agent and the relevant
Subsidiary that the Borrower is required to cause to become a party hereto as a
Grantor.

“Law” means any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

“LLC” means each limited liability company in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

“LLC Agreement” means each operating agreement with respect to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

“Loan Document” and “Loan Documents” means the Credit Agreement, any Security
Document, the Notes, the Subsidiary Guaranty, the Senior Administrative

 

5



--------------------------------------------------------------------------------

Agent Letter Agreement, the Administrative Agent Letter Agreement, each Letter
of Credit Application, reimbursement agreements in respect of any Letter of
Credit, agreement in respect of Hedging Obligations or any Cash Management
Document to which the Company or any Subsidiary thereof and the Senior
Administrative Agent, the Administrative Agent, any Issuing Bank, any Lender or
any affiliate of any of them is a party, and each certificate, agreement or
document executed by the Company or any Subsidiary thereof and delivered to the
Senior Administrative Agent or any Lender in connection with or pursuant to any
of the foregoing.

“Loan Party” means each of the Borrower and the Restricted Subsidiaries and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement, and their respective successors and assigns.

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to such Grantor’s business.

“Partnership” means each partnership or joint venture in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).

“Partnership Agreement” means each partnership or joint venture agreement
governing a Partnership, as each such agreement has heretofore been, and may
hereafter be, amended, restated, supplemented or otherwise modified.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof and
(c) all rights to obtain any reissues or extensions of the foregoing.

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent.

“Permitted Liens” means those Liens permitted under Section 8.4 of the Credit
Agreement.

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of any Grantor, all certificates or other instruments
representing any of the foregoing and all Security Entitlements of any Grantor
in respect of any of the foregoing. Pledged Collateral may be General
Intangibles or Investment Property.

“Pledged LLC Interests” means all right, title and interest of any Grantor as a
member of any LLC and all right, title and interest of any Grantor in, to and
under any LLC Agreement to which it is a party.

 

6



--------------------------------------------------------------------------------

“Pledged Notes” means all right, title and interest of any Grantor in the
Instruments evidencing all Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral), issued by the
obligors named therein.

“Pledged Partnership Interests” means all right, title and interest of any
Grantor as a limited or general partner in all Partnerships and all right, title
and interest of any Grantor in, to and under any Partnership Agreements to which
it is a party.

“Pledged Stock” means the shares of capital stock owned by each Grantor,
including all shares of capital stock listed on Schedule 2 (Pledged Collateral).

“Real Property Parcel” means, in respect of any Person, any Land of such Person,
together with the right, title and interest of such Person, if any, in and to
the streets, the Land lying in the bed of any streets, roads or avenues, opened
or proposed, in front of such Land, the air space and development rights
pertaining to the Land and the right to use such air space and development
rights, all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting the Land and all royalties and rights
appertaining to the use and enjoyment of the Land, including all alley, vault,
drainage, mineral, water, oil and gas rights, and all of the buildings and other
improvements now or hereafter erected on the Land and any fixtures appurtenant
thereto.

“Restricted Subsidiary” means a Subsidiary of the Company which (a) is organized
and existing under the laws of any state of the United States of America, and
(b) which has become obligated to the Senior Administrative Agent, the
Administrative Agent, the Lenders and the Issuing Banks under the terms of this
Agreement pursuant to a supplement or guaranty agreement satisfactory to the
Senior Administrative Agent, in its sole and absolute discretion.

“Secured Obligations” means (a) any and all indebtedness, obligations, and
liabilities now existing or hereafter arising of the Borrower or any Subsidiary
thereof to the Senior Administrative Agent, the Administrative Agent, any
Issuing Bank, any Lender in its capacity as a Lender under the Credit Agreement
or in any other capacity or any Affiliate of such a Lender arising under or in
connection with or evidenced by the (i) Credit Agreement, this Agreement, or any
other Loan Document or (ii) other agreement relating to (A) all obligations of
any such Person to the Senior Administrative Agent, the Administrative Agent or
any such Lender under any agreement in respect of any Hedging Obligation in
connection with the Loans or any Cash Management Obligation, (B) all obligations
of any such Person to the Senior Administrative Agent, the Administrative Agent
or any such Lender in respect of any electronic transfers, treasury management,
cash management services and deposit and disbursement account liability, and
(C) all obligations of any such Person to, the Senior Administrative Agent, the
Administrative Agent or any such Lender arising under any guaranty issued by
such Person (and in each instance above whether arising before or after the
filing of a petition in bankruptcy and including all interest accrued after any
such petition date, to the extent permitted by applicable law, whether or not
allowed as against the primary obligor), due or to become

 

7



--------------------------------------------------------------------------------

due, direct or indirect, absolute or contingent, and howsoever evidenced, held
or acquired, and (b) any and all reasonable expenses and charges, legal or
otherwise, suffered or incurred by the Senior Administrative Agent, the
Administrative Agent or any such Lender in collecting or enforcing any such
indebtedness, obligation, and liability or in realizing on or protecting or
preserving any security therefor, including, without limitation, the Lien and
security interest granted by the Security Documents.

“Secured Parties” means the Lenders, the Issuing Banks, the Senior
Administrative Agent, the Administrative Agent and any other holder of any
Obligation.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means this Agreement, the Subsidiary Guaranty, the
Mortgages, the Deposit Account Control Agreements, pledge agreements, collateral
assignments, assignments of leases and rents and any other collateral document
executed and delivered by the Borrower or any Subsidiary thereof granting a Lien
on any of its property to secure payment of the Secured Obligations.

“Subsidiary Guaranty” means the Second Amended and Restated Subsidiary Guaranty
dated of even date herewith from each of the Guarantors in favor of the Senior
Administrative Agent, the Administrative Agent, each Lender, the Issuing Banks
and each other holder of any Note in substantially the form attached to the
Credit Agreement as Exhibit F, as the same may be amended, modified or
supplemented from time to time.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (b) the right to obtain all renewals
thereof.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of Law, any of the attachment, perfection or priority of
the Senior Administrative Agent’s, the Administrative Agent’s and the Secured
Parties’ security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.

 

8



--------------------------------------------------------------------------------

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2 Certain Other Terms

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.

(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

(h) The terms “Lender,” “Administrative Agent,” “Senior Administrative Agent,”
and “Secured Party” include their respective successors.

(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

 

9



--------------------------------------------------------------------------------

ARTICLE II GRANT OF SECURITY INTEREST

Section 2.1 Collateral

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

(a) all Accounts and all rights to payment of monetary obligations, whether or
not earned by performance, for property that has been or is to be sold, leased,
licensed, assigned or otherwise disposed of, or for services rendered or to be
rendered, to a government, state, or governmental unit;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment;

(f) all General Intangibles;

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Vehicles;

(l) the Commercial Tort Claims described on Schedule 7 (Commercial Tort Claims)
and on any supplement thereto received by the Administrative Agent pursuant to
Section 4.10 (Notice of Commercial Tort Claims);

(m) all books and records pertaining to the other property described in this
Section 2.1;

(n) all other goods and personal property of such Grantor, whether tangible or
intangible and wherever located;

(o) all property of any Grantor held by the Senior Administrative Agent, the
Administrative Agent or any other Secured Party, including all property of every
description, in the possession or custody of or in transit to the Senior

 

10



--------------------------------------------------------------------------------

Administrative Agent, the Administrative Agent or such Secured Party for any
purpose, including safekeeping, collection or pledge, for the account of such
Grantor or as to which such Grantor may have any right or power; and

(p) to the extent not otherwise included, all Proceeds.

Section 2.2 Grant of Security Interest in Collateral

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby collaterally assigns, mortgages,
pledges and hypothecates to the Administrative Agent for the benefit of the
Secured Parties, and grants (whether under the UCC or otherwise) (a) to the
Administrative Agent, for the benefit of the Senior Administrative Agent, the
Administrative Agent, the First Lien Lenders, and the Issuing Banks, first
priority liens on and security interest in, and a collateral assignment of, all
of its right, title and interest in, to and under the Collateral of such
Grantor; provided, however, that the foregoing grant of security interest shall
not include a security interest in any Excluded Property; provided, further,
that, if and when any property shall cease to be Excluded Property, the
Administrative Agent shall have, and at all times from and after the date hereof
deemed to have had, a security interest in such property; and (b) to the
Administrative Agent, as a separate assignment, mortgage, pledge, hypothecation
and grant, for the benefit of the Senior Administrative Agent, the
Administrative Agent, and the Term B Lenders, second priority liens on and
security interest in, and a collateral assignment of, all of its right, title
and interest in, to and under the Collateral of such Grantor; provided, however,
that the foregoing grant of security interest shall not include a security
interest in any Excluded Property; provided, further, that, if and when any
property shall cease to be Excluded Property, the Administrative Agent shall
have, and at all times from and after the date hereof deemed to have had, a
security interest in such property.

Section 2.3 Cash Collateral Accounts

The Administrative Agent has established the Administrative Agent Concentration
Account at Huntington. The Administrative Agent may establish one or more other
Deposit Accounts and one or more Securities Accounts with such depositaries and
Securities Intermediaries as it in its sole discretion shall determine. Each
such account shall be in the name of the Administrative Agent (but may also have
words referring to each Grantor and the account’s purpose). Each Grantor agrees
that each such account shall be under the sole dominion and control of the
Administrative Agent. The Administrative Agent shall be the Entitlement Holder
with respect to each such Securities Account and the only Person authorized to
give Entitlement Orders with respect thereto. Without limiting the foregoing,
funds on deposit in any Cash Collateral Account may be invested in Cash
Equivalent Investments at the request of the Borrower or the direction of the
Administrative Agent and, except during the continuance of an Event of Default,
the Administrative Agent agrees with each Grantor to issue Entitlement Orders
for such investments in Cash Equivalent Investments as requested by each
Grantor; provided,

 

11



--------------------------------------------------------------------------------

however, that the Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any such investment or income thereon. Neither the
Grantors nor any other Loan Party or Person claiming on behalf of or through the
Borrower or any other Loan Party shall have any right to demand payment of any
funds held in any Cash Collateral Account at any time prior to the termination
of all outstanding Letters of Credit and the payment in full of all then
outstanding and payable monetary Obligations. The Administrative Agent shall
apply all funds on deposit in a Cash Collateral Account as provided in the
Credit Agreement and, except during the continuance of an Event of Default,
agrees to cause any funds remaining on deposit therein after all Obligations
then due and payable have been satisfied and all Letter of Credit Obligations
have been cash collateralized at 100% to be paid at the written direction of the
Borrower. (At any time during the continuance of an Event of Default or
occurrence of a Potential Default, 105% of the cash collateral is required.)
Except as required in Sections 5.2 and 5.4 hereof or pursuant to the Credit
Agreement, a Grantor shall have no obligation to fund or deposit any Collateral
into a Cash Collateral Account.

ARTICLE III REPRESENTATIONS AND WARRANTIES

To induce the Secured Parties to enter into the Credit Agreement, each Grantor
hereby represents and warrants each of the following to the Senior
Administrative Agent, the Administrative Agent, the Lenders, the Issuing Banks
and the other Secured Parties:

Section 3.1 Title; No Other Liens

Except for the Liens granted to the Administrative Agent pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under the
Credit Agreement, such Grantor is the record and beneficial owner of the Pledged
Collateral pledged by it hereunder constituting Instruments or certificated
securities, is the Entitlement Holder of all such Pledged Collateral
constituting Investment Property held in a Securities Account and has rights in
or the power to transfer each other item of Collateral in which a Lien is
granted by it hereunder, free and clear of any Lien.

Section 3.2 Perfection and Priority

The security interests granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC or filing
with the United States Copyright Office upon (i) the completion of the filings
and other actions specified on Schedule 3 (Filings) (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
the Administrative Agent in completed and duly executed form), (ii) the delivery
to the Administrative Agent of all Collateral consisting of Instruments and
certificated securities, in each case properly endorsed for transfer to the
Administrative Agent or in blank which delivery was made on or about the time of
the execution of the Prior Security Agreement, (iii) the execution of Control
Account Agreements with respect to Investment Property not in certificated form,
(iv) the

 

12



--------------------------------------------------------------------------------

execution of Deposit Account Control Agreements with respect to all Deposit
Accounts (other than the Cash Collateral Accounts) and (v) all appropriate
filings having been made with the United States Copyright Office. Such security
interests under Section 2.2(a) shall be prior to all other Liens on the
Collateral except for Permitted Liens (other than Permitted Liens described in
Section 8.4(c) or 8.4(d) of the Credit Agreement) having priority over the
Administrative Agent’s Lien by operation of law or otherwise, as permitted under
the Credit Agreement, and such security interest under Section 2.2(b) shall be
prior to all other liens on the Collateral except for the Liens under
Section 2.2(a) and except for Permitted Liens (other than Permitted Liens
described in Section 8.4(c) or 8.4(d) of the Credit Agreement) having priority
over the Administrative Agent’s Lien by operation of law or otherwise, as
permitted under the Credit Agreement.

Section 3.3 Name; Jurisdiction of Organization; Chief Executive Office

(a) Except as set forth on Schedule 1 (State of Incorporation; Principal
Executive Office), within the five-year period preceding the date hereof such
Grantor has not had, or operated in any jurisdiction, under any trade name,
fictitious name or other name other than its legal name.

(b) On the date hereof such Grantor’s jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business is specified on Schedule 1
(State of Incorporation; Principal Executive Office).

Section 3.4 Inventory and Equipment

On the date hereof, such Grantor’s Inventory and Equipment (other than mobile
goods and Inventory or Equipment in transit) are kept at the locations listed on
Schedule 4 (Location of Inventory and Equipment).

Section 3.5 Pledged Collateral

(a) The Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests
pledged hereunder by such Grantor are listed on Schedule 2 (Pledged Collateral)
and constitute that percentage of the issued and outstanding equity of all
classes of each issuer thereof as set forth on Schedule 2 (Pledged Collateral).

(b) All of the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests have been duly and validly issued and are fully paid and
nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization,

 

13



--------------------------------------------------------------------------------

moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).

(d) Except for Pledged Collateral and Additional Pledged Collateral not required
to be delivered to the Administrative Agent pursuant to Section 4.7 (Delivery of
Instruments and Chattel Paper), all Pledged Collateral and, if applicable, any
Additional Pledged Collateral, consisting of certificated securities or
Instruments has been delivered to the Administrative Agent in accordance with
Section 4.4(a) (Pledged Collateral).

(e) All Pledged Collateral held by a Securities Intermediary in a Securities
Account is in a Control Account.

(f) Other than the Pledged Partnership Interests and the Pledged LLC Interests
that constitute General Intangibles, there is no Pledged Collateral other than
(i) that represented by certificated securities or Instruments in the possession
of the Administrative Agent, or (ii) that consisting of Financial Assets
currently held in a Control Account or Financial Assets that will be held in a
Control Account.

Section 3.6 Accounts

No amount in excess of $25,000 payable to such Grantor under or in connection
with any Account is evidenced by any Instrument or Chattel Paper that has not
been delivered to the Administrative Agent, properly endorsed for transfer, to
the extent delivery is required by Section 4.4 (Pledged Collateral).

Section 3.7 Intellectual Property

(a) Schedule 5 (Intellectual Property) lists all Material Intellectual Property
of such Grantor on the date hereof, separately identifying that owned by such
Grantor and that licensed to such Grantor. The Material Intellectual Property
set forth on Schedule 5 (Intellectual Property) for such Grantor constitutes all
of the intellectual property rights necessary to conduct its business.

(b) On the date hereof, all Material Intellectual Property owned by such Grantor
is valid, subsisting, unexpired and enforceable, has not been adjudged invalid
and has not been abandoned and the use thereof in the business of such Grantor
does not infringe the intellectual property rights of any other Person.

(c) Except as set forth in Schedule 5 (Intellectual Property), on the date
hereof, none of the Material Intellectual Property owned by such Grantor is the
subject of any licensing or franchise agreement pursuant to which such Grantor
is the licensor or franchisor.

 

14



--------------------------------------------------------------------------------

(d) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of, or such
Grantor’s rights in, any Material Intellectual Property.

(e) Except as set forth in Schedule 5 (Intellectual Property), no action or
proceeding seeking to limit, cancel or question the validity of any Material
Intellectual Property owned by such Grantor or such Grantor’s ownership interest
therein is on the date hereof pending or, to the knowledge of such Grantor,
threatened. There are no claims, judgments or settlements to be paid by such
Grantor relating to the Material Intellectual Property.

Section 3.8 Deposit Accounts; Securities Accounts

The only Deposit Accounts or Securities Accounts maintained by any Grantor on
the date hereof are those listed on Schedule 6 (Deposit Accounts; Securities
Accounts), which sets forth such information separately for each Grantor.

Section 3.9 Commercial Tort Claims

The only existing or potential Commercial Tort Claims of any Grantor existing on
the date hereof (regardless of whether the amount, defendant or other material
facts can be determined and regardless of whether such Commercial Tort Claim has
been asserted, threatened or has otherwise been made known to the obligee
thereof or whether litigation has been commenced for such claims) are those
listed on Schedule 7 (Commercial Tort Claims), which sets forth such information
separately for each Grantor.

ARTICLE IV COVENANTS

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Revolving Loan Commitment remains outstanding and, in each
case, unless the Required Lenders otherwise consent in writing:

Section 4.1 Generally

(a) Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 8.4 (Liens and Encumbrances;
Negative Pledge) of the Credit Agreement, (b) not use or permit any Collateral
to be used unlawfully or in violation of any provision of this Agreement, any
other Loan Document, any applicable Law or any policy of insurance covering the
Collateral, (c) not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as permitted under the Credit Agreement, (d) not enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any Collateral
except as permitted under the Credit Agreement and (e) promptly notify

 

15



--------------------------------------------------------------------------------

the Administrative Agent of its entry into any agreement or assumption of
undertaking that restricts the ability to sell, assign or transfer any
Collateral.

Section 4.2 Maintenance of Perfected Security Interest; Further Documentation

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 (Perfection and Priority) and shall defend such security interest
against the claims and demands of all Persons.

(b) Such Grantor shall furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Deposit
Account Control Agreements and Control Account Agreements.

Section 4.3 Changes in Locations, Name, Etc.

(a) Except upon 15 days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent of (i) all additional documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein and (ii) if applicable, a
written supplement to Schedule 4 (Location of Inventory and Equipment) showing
any additional location at which Inventory or Equipment shall be kept, such
Grantor shall not do any of the following:

(i) permit any Inventory or Equipment to be kept at a location other than those
listed on Schedule 4 (Location of Inventory and Equipment), except for Inventory
or Equipment in transit to and from such locations;

(ii) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 3.3
(Name; Jurisdiction of Organization; Chief Executive Office); or

 

16



--------------------------------------------------------------------------------

(iii) change its name, identity or corporate structure to such an extent that
any financing statement filed in connection with this Agreement would become
seriously misleading.

(b) Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral. Except to the extent any such Vehicle is
Excluded Property, if requested by the Administrative Agent, the security
interest of the Administrative Agent shall be noted on the certificate of title
of each Vehicle.

Section 4.4 Pledged Collateral

(a) Such Grantor shall (i) deliver to the Administrative Agent, all certificates
and Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), whether now existing or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance satisfactory to the
Administrative Agent, together, in respect of any Additional Pledged Collateral,
with a Pledge Amendment, duly executed by the Grantors, in substantially the
form of Annex 3 (Form of Pledge Amendment) or such other documentation
acceptable to the Administrative Agent and (ii) maintain all other Pledged
Collateral constituting Investment Property in a Control Account. Such Grantor
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement. From and after the occurrence and during the continuance of an Event
of Default, the Administrative Agent shall have the right, at any time in its
discretion and without notice to the Grantors, to transfer to or to register in
its name or in the name of its nominees any Pledged Collateral. The
Administrative Agent shall have the right at any time to exchange any
certificate or instrument representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations.

(b) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to receive all cash dividends paid in respect of the Pledged Collateral
(other than liquidating or similar dividends) with respect to the Pledged
Collateral. Any sums paid upon or in respect of any Pledged Collateral upon the
liquidation or dissolution of any issuer of any Pledged Collateral, any
distribution of capital made on or in respect of any Pledged Collateral or any
property distributed upon or with respect to any Pledged Collateral pursuant to
the recapitalization or reclassification of the capital of any issuer of Pledged
Collateral or pursuant to the reorganization thereof shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations. If any sum of money
or property so paid or distributed in respect of any Pledged Collateral shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent, segregated from other funds of such Grantor,
as additional security for the Secured Obligations.

 

17



--------------------------------------------------------------------------------

(c) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to exercise all voting, consent and corporate rights with respect to
the Pledged Collateral; provided, however, that no vote shall be cast, consent
given or right exercised or other action taken by such Grantor that would impair
the Collateral, be inconsistent with or result in any violation of any provision
of the Credit Agreement, this Agreement or any other Loan Document or, without
prior notice to the Administrative Agent, enable or permit any issuer of Pledged
Collateral to issue any stock or other equity securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any issuer of
Pledged Collateral.

(d) Such Grantor shall not grant control over any Investment Property to any
Person other than the Administrative Agent.

(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of each Grantor that is a partner in a
Partnership, such Grantor hereby consents to the extent required by the
applicable Partnership Agreement to the pledge by each other Grantor, pursuant
to the terms hereof, of the Pledged Partnership Interests in such Partnership
and to the transfer of such Pledged Partnership Interests to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner in such Partnership with all the rights, powers
and duties of a general partner or a limited partner, as the case may be. In the
case of each Grantor member of an LLC, such Grantor hereby consents to the
extent required by the applicable LLC Agreement to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged LLC Interests in such LLC
and to the transfer of such Pledged LLC Interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted member of the LLC with all the rights, powers and duties of a
member of the LLC in question.

(f) Such Grantor shall not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interest of the Administrative Agent in the Pledged Partnership
Interests or Pledged LLC Interests pledged by such Grantor hereunder, including
any amendment electing to treat the membership interest or partnership interest
of such Grantor as a security under Section 8-103 of the UCC.

Section 4.5 Control Accounts; Approved Deposit Accounts

(a) Such Grantor shall (i) deposit in an Approved Deposit Account all cash
received by such Grantor, (ii) not establish or maintain any Securities Account
that is not a Control Account and (iii) not establish or maintain any Deposit
Account other

 

18



--------------------------------------------------------------------------------

than with a Deposit Account Bank, a Lender or an Affiliate of a Lender;
provided, however, that any Grantor may maintain payroll, withholding tax and
other fiduciary accounts with a Lender or an Affiliate of a Lender in Deposit
Accounts that are not Approved Deposit Accounts.

(b) Such Grantor shall instruct each Account Debtor or other Person obligated to
make a payment to such Grantor under a General Intangible to make payment, or to
continue to make payment, as the case may be, to an Approved Deposit Account and
shall deposit in an Approved Deposit Account all Proceeds of such Accounts and
General Intangibles received by such Grantor from any other Person immediately
upon receipt.

(c) In the event (i) such Grantor or any Approved Securities Intermediary or
Deposit Account Bank shall, after the date hereof, terminate an agreement with
respect to the maintenance of a Control Account or Approved Deposit Account for
any reason, (ii) the Administrative Agent shall demand such termination as a
result of the failure of an Approved Securities Intermediary or Deposit Account
Bank to comply with the terms of the applicable Control Account Agreement or
Deposit Account Control Agreement, or (iii) the Administrative Agent determines
in its sole good faith discretion that the financial condition of an Approved
Securities Intermediary or Deposit Account Bank, as the case may be, has
materially deteriorated, such Grantor agrees to notify all of its obligors that
were making payments to such terminated Control Account or Approved Deposit
Account, as the case may be, to make all future payments to another Control
Account or Approved Deposit Account, as the case may be.

(d) The Administrative Agent agrees that it shall not provide any instruction
with respect to any Approved Deposit Account or Control Account unless an Event
of Default has occurred and is continuing.

Section 4.6 Accounts

(a) Such Grantor shall not, other than in the ordinary course of business
consistent with its past practice, (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Account, (iv) allow any credit or discount on any Account or
(v) amend, supplement or modify any Account in any manner that could adversely
affect the value thereof.

(b) The Administrative Agent shall have the right to make test verifications of
the Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection therewith. At any
time and from time to time, upon the Administrative Agent’s request and at the
expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the

 

19



--------------------------------------------------------------------------------

Accounts; provided, however, that unless an Event of Default shall be
continuing, the Administrative Agent shall request no more than one such report
during any calendar year.

Section 4.7 Delivery of Instruments and Chattel Paper

If any amount in excess of $25,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall immediately deliver such Instrument or
Chattel Paper to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interests of The Huntington National Bank, as
Administrative Agent”.

Section 4.8 Intellectual Property

(a) Such Grantor (either itself or through licensees) shall (i) continue to use
each Trademark that is Material Intellectual Property in order to maintain such
Trademark in full force and effect with respect to each class of goods for which
such Trademark is currently used, free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Law, (iv) not adopt or use any mark that is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent shall obtain a
perfected security interest in such mark pursuant to this Agreement and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way.

(b) Such Grantor (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any Patent that is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) (i) shall not (and shall
not permit any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the Copyrights that is Material Intellectual Property
may become invalidated or otherwise impaired and (ii) shall not (either itself
or through licensees) do any act whereby any portion of the Copyrights that is
Material Intellectual Property may fall into the public domain.

(d) Such Grantor (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any trade secret that is Material Intellectual
Property may become publicly available or otherwise unprotectable.

 

20



--------------------------------------------------------------------------------

(e) Such Grantor (either itself or through licensees) shall not do any act that
knowingly uses any Material Intellectual Property to infringe the intellectual
property rights of any other Person.

(f) Such Grantor shall notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

(g) Whenever such Grantor, either by itself or through any agent, licensee or
designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency within or outside the United
States, such Grantor shall report such filing to the Administrative Agent within
five Business Days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Administrative Agent, such Grantor shall execute and
deliver, and have recorded, all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Administrative Agent’s
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

(h) Such Grantor shall take all reasonable actions necessary or requested by the
Administrative Agent, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of any Copyright,
Trademark or Patent that is Material Intellectual Property, including filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition and interference and cancellation proceedings.

(i) In the event that any Material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall notify the
Administrative Agent promptly after such Grantor learns thereof. Such Grantor
shall take appropriate action in response to such infringement, misappropriation
of dilution, including promptly bringing suit for infringement, misappropriation
or dilution and to recover all damages for such infringement, misappropriation
of dilution, and shall take such other actions may be appropriate in its
reasonable judgment under the circumstances to protect such Material
Intellectual Property.

(j) Unless otherwise agreed to by the Administrative Agent, such Grantor shall
execute and deliver to the Administrative Agent for filing in (i) the United

 

21



--------------------------------------------------------------------------------

States Copyright Office a short-form copyright security agreement in the form
attached hereto as Annex 5 (Form of Short Form Copyright Security Agreement)
(with such changes as may be agreed to by the Senior Administrative Agent or in
such other form as may be acceptable to the Senior Administrative Agent),
(ii) in the United States Patent and Trademark Office a short-form patent
security agreement in the form attached hereto as Annex 6 (Form of Short Form
Patent Security Agreement) (with such changes as may be agreed to by the Senior
Administrative Agent or in such other form as may be acceptable to the Senior
Administrative Agent) and (iii) the United States Patent and Trademark Office a
short-form trademark security agreement in form attached hereto as Annex 7 (Form
of Short Form Trademark Security Agreement) (with such changes as may be agreed
to by the Senior Administrative Agent or in such other form as may be acceptable
to the Senior Administrative Agent).

Section 4.9 Vehicles

Upon the request of the Administrative Agent, within 30 days after the date of
such request and, with respect to any Vehicle acquired by such Grantor
subsequent to the date of any such request, within 30 days after the date of
acquisition thereof, such Grantor shall file all applications for certificates
of title or ownership indicating the Administrative Agent’s first (and second)
priority security interests in the Vehicle covered by such certificate and any
other necessary documentation, in each office in each jurisdiction that the
Administrative Agent shall deem advisable to perfect its security interests in
the Vehicles; provided, however, that this Section 4.9 shall not apply to any
Vehicle that is Excluded Property.

Section 4.10 Notice of Commercial Tort Claims

Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim (whether from another Person or because such Commercial Tort Claim
shall have come into existence), (i) such Grantor shall, immediately upon such
acquisition, deliver to the Administrative Agent, in each case in form and
substance satisfactory to the Administrative Agent, a notice of the existence
and nature of such Commercial Tort Claim and deliver a supplement to Schedule 7
(Commercial Tort Claims) containing a specific description of such Commercial
Tort Claim, certified by such Grantor as true, correct and complete, (ii) the
provision of Section 2.1 (Collateral) shall apply to such Commercial Tort Claim
(and the Grantors authorize the Administrative Agent to supplement such schedule
with a description of such Commercial Tort Claim if such Grantor fails to
deliver the supplement described in clause (i)) and (iii) such Grantor shall
execute and deliver to the Administrative Agent, in each case in form and
substance satisfactory to the Administrative Agent, any certificate, agreement
and other document, and take all other action, deemed by the Administrative
Agent to be reasonably necessary or appropriate for the Administrative Agent to
obtain, on behalf of the Lenders, a first-priority, perfected security interest
in all such Commercial Tort Claims, and a correlative second-priority, perfected
security interest therein, in the manner controlled by Sections 2.2(a) and (b).
Any supplement to Schedule 7 (Commercial Tort Claims) delivered pursuant to this
Section 4.10 (Notice of Commercial Tort Claims) shall become part of

 

22



--------------------------------------------------------------------------------

Schedule 7 (Commercial Tort Claims) for all purposes hereunder other than,
absent a written consent of the Administrative Agent, for purpose of the
representations and warranties set forth in Section 3.9 (Commercial Tort
Claims).

ARTICLE V REMEDIAL PROVISIONS

Section 5.1 Code and Other Remedies

During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable Law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by Law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by Law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places that the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 5.1, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any Collateral or in any
way relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Credit Agreement shall prescribe, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of Law, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by Law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

23



--------------------------------------------------------------------------------

Section 5.2 Accounts and Payments in Respect of General Intangibles

(a) If required by the Administrative Agent at any time during the continuance
of an Event of Default, any payment of Accounts or payment in respect of General
Intangibles, when collected by any Grantor, shall be forthwith (and, in any
event, within five Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Cash Collateral Account, subject to withdrawal by the Administrative Agent
as provided in Section 5.4 (Proceeds to be Turned Over To Administrative Agent).
Until so turned over, such payment shall be held by such Grantor in trust for
the Administrative Agent, segregated from other funds of such Grantor. Each such
deposit of Proceeds of Accounts and payments in respect of General Intangibles
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(b) At the Administrative Agent’s request, during the continuance of an Event of
Default, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Accounts or payments in respect of General Intangibles,
including all original orders, invoices and shipping receipts.

(c) The Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.

(d) The Administrative Agent in its own name or in the name of others may at any
time during the continuance of an Event of Default communicate with Account
Debtors to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Account or amounts due under any General
Intangible.

(e) Upon the request of the Administrative Agent at any time during the
continuance of an Event of Default, each Grantor shall notify Account Debtors
that the Accounts or General Intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent. In addition, the Administrative Agent may at any
time during the continuance of an Event of Default enforce such Grantor’s rights
against such Account Debtors and obligors of General Intangibles.

(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Senior Administrative Agent nor the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any agreement giving rise to an Account or a payment in respect
of a General Intangible by reason of or arising out of this Agreement or the
receipt by the Senior Administrative Agent, the Administrative

 

24



--------------------------------------------------------------------------------

Agent or any other Secured Party of any payment relating thereto, nor shall the
Senior Administrative Agent, the Administrative Agent or any other Secured Party
be obligated in any manner to perform any obligation of any Grantor under or
pursuant to any agreement giving rise to an Account or a payment in respect of a
General Intangible, to make any payment, to make any inquiry as to the nature or
the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

Section 5.3 Pledged Collateral

(a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any issuer of Pledged
Collateral, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it;
provided, however, that the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(b) In order to permit the Administrative Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall, during the continuance of an Event of
Default, promptly execute and deliver (or cause to be executed and delivered) to
the Administrative Agent all such proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and (ii) without limiting the effect of clause (i) above, such Grantor hereby
grants to the Administrative Agent an irrevocable proxy during the continuance
of an Event of Default to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any

 

25



--------------------------------------------------------------------------------

action (including any transfer of any Pledged Collateral on the record books of
the issuer thereof) by any other Person (including the issuer of such Pledged
Collateral or any officer or agent thereof) during the continuance of an Event
of Default and which proxy shall only terminate upon the payment in full of the
Secured Obligations.

(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) during the continuance of an
Event of Default, unless otherwise expressly permitted hereby, pay any dividend
or other payment with respect to the Pledged Collateral directly to the
Administrative Agent.

Section 5.4 Proceeds to be Turned Over To Administrative Agent

All Proceeds received by the Administrative Agent hereunder during the
continuance of an Event of Default shall be held by the Administrative Agent in
a Cash Collateral Account. All Proceeds while held by the Administrative Agent
in a Cash Collateral Account (or by such Grantor in trust for the Administrative
Agent) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement.

Section 5.5 Sale of Pledged Collateral

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Collateral pursuant to this Section 5.5 valid and binding
and in compliance with all other applicable Law. Each Grantor further agrees
that a breach of any covenant

 

26



--------------------------------------------------------------------------------

contained in this Section 5.5 will cause irreparable injury to the
Administrative Agent and other Secured Parties, that the Administrative Agent
and the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 5.5 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.

Section 5.6 Deficiency

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorney employed
by the Administrative Agent or any other Secured Party to collect such
deficiency.

ARTICLE VI THE ADMINISTRATIVE AGENT

Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Administrative
Agent may request to evidence the Administrative Agent’s security interest in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repair or pay or discharge any insurance called for
by the terms of this Agreement (including all or any part of the premiums
therefor and the costs thereof);

 

27



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies) or Section 5.5 (Sale of Pledged Collateral), any endorsement,
assignment or other instrument of conveyance or transfer with respect to the
Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

28



--------------------------------------------------------------------------------

(c) The reasonable expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.2 Duty of Administrative Agent

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Senior Administrative Agent, the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on the
Administrative Agent hereunder are solely to protect the Administrative Agent’s
interest in the Collateral and shall not impose any duty upon the Administrative
Agent or any other Secured Party to exercise any such powers. The Senior
Administrative Agent, the Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their respective
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

Section 6.3 Financing Statements

Each Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.

 

29



--------------------------------------------------------------------------------

Section 6.4 Authority of Administrative Agent

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

ARTICLE VII MISCELLANEOUS

Section 7.1 Amendments in Writing; Amendment and Restatement

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 13.4
(Amendments) of the Credit Agreement.

Section 7.2 Notices

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 13.1
(Notices) of the Credit Agreement; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed in care of the
Borrower at the Borrower’s notice address set forth in such Section 9.08.

Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies

Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by Law.

 

30



--------------------------------------------------------------------------------

Section 7.4 Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their permitted successors and assigns under the Credit
Agreement; provided, however, that no Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

Section 7.5 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.

Section 7.6 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 7.7 Section Headings

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

Section 7.8 Entire Agreement

This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.

Section 7.9 Governing Law

This agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York, without regard to its conflict of law principles.

 

31



--------------------------------------------------------------------------------

Section 7.10 Additional Grantors

If, pursuant to Section 5.2 (Collateral for the Obligations and the Secured
Obligations) or Section 8.26 (Future Liens on Personal Property) of the Credit
Agreement, the Borrower shall be required to cause any Subsidiary that is not a
Grantor to become a Grantor hereunder, such Subsidiary shall execute and deliver
to the Administrative Agent a Joinder Agreement in the form of Annex 4 (Form of
Joinder Agreement) (with such changes as may be agreed to by the Senior
Administrative Agent or in such other form as may be acceptable to the Senior
Administrative Agent) and shall thereafter for all purposes be a party hereto
and have the same rights, benefits and obligations as a Grantor party hereto on
the date of this Agreement.

Section 7.11 Release of Collateral

(a) At the time provided in Section 11.14 (Concerning the Collateral and the
Loan Documents) of the Credit Agreement, the Collateral shall be released from
the Liens created hereby and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral of such Grantor held by the Administrative Agent
hereunder and execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

(b) If the Administrative Agent shall be directed pursuant to Section 11.14
(Concerning the Collateral and the Loan Documents) of the Credit Agreement to
release any Lien created hereby upon any Collateral (including any Collateral
sold or disposed of by any Grantor in a transaction permitted by the Credit
Agreement), such Collateral shall be released from the Lien created hereby to
the extent provided, and subject to the terms and conditions set forth, in
Section 11.14 (Concerning the Collateral and the Loan Documents) of the Credit
Agreement and, in connection therewith, the Administrative Agent, at the request
and sole expense of the Borrower, shall execute and deliver to the Borrower all
releases or other documents reasonably necessary or desirable for the release of
the Lien created hereby on such Collateral.

Section 7.12 Reinstatement

Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such

 

32



--------------------------------------------------------------------------------

payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender, such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

[SIGNATURE PAGES FOLLOW]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

Grantors: DOMINION HOMES, INC. By:   /s/ William G. Cornely   Name: William G.
Cornely

  Title:   Senior Vice President and Chief Financial Officer

DOMINION HOMES OF KENTUCKY GP, LLC By:   /s/ William G. Cornely   Name: William
G. Cornely   Title: Vice President DOMINION HOMES REALTY, LLC By:   /s/ William
G. Cornely   Name: William G. Cornely   Title: Vice President and Treasurer
ALLIANCE TITLE AGENCY OF KENTUCKY, LLC By:   /s/ William G. Cornely   Name:
William G. Cornely   Title: Vice President and Treasurer RESOLUTION PROPERTY
COMPANY, LLC By:   /s/ William G. Cornely   Name: William G. Cornely   Title:
President

 

0



--------------------------------------------------------------------------------

DOMINION HOMES OF KENTUCKY, LTD., a Kentucky limited partnership By: Dominion
Homes of Kentucky GP, LLC, a Kentucky limited liability company, its general
partner By:   /s/ William G. Cornely   Name: William G. Cornely   Title: Vice
President PRESERVE AT RACCOON CREEK, LLC By:   /s/ William G. Cornely   Name:
William G. Cornely

  Title:   Senior Vice President and Chief Financial Officer of Dominion Homes,
Inc., its sole member

TANGLEWOOD INVESTMENT COMPANY LLC By:   /s/ William G. Cornely   Name: William
G. Cornely

  Title:   Senior Vice President and Chief Financial Officer of Dominion Homes,
Inc., its sole member

TANGLEWOOD DEVELOPMENT COMPANY LLC By:   /s/ William G. Cornely   Name: William
G. Cornely

  Title:   Senior Vice President and Chief Financial Officer of Dominion Homes,
Inc., its sole member

 

1



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

THE HUNTINGTON NATIONAL BANK,

as Administrative Agent

By:   /s/ John M. Luehmann   Name: John M. Luehmann   Title: Vice President

SILVER POINT FINANCE LLC,

as Senior Administrative Agent

By:   /s/ Richard Petrilli   Name: Richard Petrilli   Title: Authorized
Signatory

 

2